 

FILED

APR 0 8 2020
IN THE UNITED STATES DISTRICT COURT Clerk, US District Court

 

FOR THE DISTRICT OF MONTANA District lanl
BILLINGS DIVISION a

UNITED STATES OF AMERICA, CR 19-118-BLG-SPW

Plaintiff,

vs.
ORDER

JASON DEAN MORROW,

Defendant.

 

 

The United States has filed an Unopposed Motion for Dismissal of
Forfeiture Proceedings (Doc. 28). For good cause being shown,
IT IS HEREBY ORDERED, that the forfeiture action in the above-captioned
case is DISMISSED with prejudice.
DATED this an of April, 2020.
)
Lp itwcm FL As Cows

SUSAN P. WATTERS
United States District Court Judge

 
